Citation Nr: 0124590	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cancer of the right 
breast and if so whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
benign meningioma of the brain and if so whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran testified before the undersigned 
member of the Board at a hearing held in Washington, DC, in 
June 2001.  A transcript of that hearing has been associated 
with the claims folder.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for cancer 
of the right breast is decided herein while the other matters 
on appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1996, the RO 
denied service connection for cancer of the right breast.

2.  The evidence received since the January 1996 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for cancer of the 
right breast.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for cancer of the 
right breast .  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2000).  

Where a veteran served 90 days or more during peacetime 
service after December 31, 1946, and a malignant tumor 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For purposes of this section, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes breast cancer if it is initially manifested 5 or 
more years after exposure.  38 C.F.R. § 3.311 (2000).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

While the RO appears to have considered the veteran's claim 
for service connection for cancer of the right breast on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet.App. 1 (1995).

Service connection for cancer of the right breast due to 
exposure to ionizing radiation was denied in an unappealed 
rating decision in January 1996.  The RO denied the claim on 
the basis that the veteran was not shown to have been exposed 
to ionizing radiation in service.  

The evidence considered at the time of the January 1996 
rating decision consisted of service medical records, a 
report from Brooks Air Force Base (AFB), and an April 1995 
discharge summary from the Boston VA Medical Center (VAMC).  
Significantly, a June 1979 prenatal and pregnancy medical 
record indicates that the veteran had had "10 mRAM" of 
radiation exposure in March of that year.  However, as 
referenced by the RO, a History of Occupational Exposure to 
Ionizing Radiation (AF Form 1527) showed no skin dose (soft) 
(REM) or gamma and X-ray (REM) readings.  The RO also 
indicated that Brooks AFB had queried the US Air Force Master 
Radiation Exposure Registry, and that no external or internal 
radiation (bioassay) exposure data could be found on the 
veteran.

The discharge summary from the Boston VAMC shows that the 
veteran was admitted to that facility after a biopsy revealed 
a carcinoma of the right breast.  The veteran underwent a 
modified radical mastectomy.  The finding was a large breast 
mass.  The mass was frozen and sent to the pathology 
department.

The evidence received by VA after the January 1996 decision 
includes a July 1999 report of Cumulative Occupational 
Exposure History to Ionizing Radiation (AF Form 1527-2).  
After performing a search under her maiden name, the Air 
Force Center for Radiation Dosimetry determined that the 
veteran was exposed to a dose of ionizing radiation of 0.447 
REM between July 1, 1978, and October 31, 1979.  

This evidence shows that the veteran was indeed exposed to 
ionizing radiation during her active military service.  This 
evidence is not cumulative or redundant of the evidence 
previously of record, since it documents her exposure to 
ionizing radiation.  This new evidence of the veteran's 
exposure to ionizing radiation during service and the earlier 
medical evidence showing that the cancer of the veteran's 
right breast was initially diagnosed more than 15 years after 
her discharge from service establish that the breast cancer 
is a radiogenic disease under 38 C.F.R. § 3.311.  Therefore, 
the report from the Air Force Center for Radiation Dosimetry 
is so significant, when considered in the context of the 
evidence previously of record, that it must be considered to 
fairly decide the merits of the claim.  Accordingly, it is 
new and material, and the claim for service connection for 
cancer of the right breast is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for cancer of the right breast is granted.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

During the course of her personal hearing before the 
undersigned, the veteran continued to maintain that her 
breast cancer was etiologically related to her exposure to 
ionizing radiation in service.  However, she also contended 
that the breast cancer had its onset in service or was 
manifested during the one-year presumptive period under 
38 C.F.R. § 3.309(a).  She recalled that she first discovered 
a lump in her breast in 1987, and that it was dismissed at 
that time as a mere cyst.  She stated that the breast cancer 
later developed at the location where the cyst was 
identified.  The veteran asserted that the cyst had been 
cancerous and had likely formed during her active service.

Thereafter, the veteran submitted a September 2001 letter 
from N.A. DiMartino, M.D., to support her claim for service 
connection.  Dr. DiMartino indicated that she had been the 
veteran's treating oncologist at the Boston VAMC from 1995 to 
May 1996.  She said that it was "entirely possible" that 
the veteran's breast cancer had its onset during her active 
military service.  Referencing findings from Dr. Susan Love's 
Breast Book, which she attached to her letter, Dr. DiMartino 
noted that it took approximately 10 years for one cancerous 
cell to grow to one centimeter in size.  Given the size of 
the tumor that was removed in 1995, she intimated that there 
was a possibility that the cyst identified in 1987 had been 
cancerous, and that it was also possible that the cancer had 
its onset during the veteran's active service.  Dr. DiMartino 
also asserted that it was quite possible that the veteran's 
breast cancer was a result of her in-service exposure to 
ionizing radiation.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board, in rendering its final decision, must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  VA's duty to assist veterans also includes the 
procurement of medical opinions where necessary.  See Ashley 
v. Brown, 6 Vet.App. 52 (1993) (obtaining an advisory medical 
opinion is a viable way for the Board to fulfill its duty to 
assist an appellant).  In view of the foregoing evidence, a 
medical opinion should be obtained to address the nature and 
etiology of the veteran's right breast cancer.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

Further, a review of the claims folder shows that there are 
outstanding medical records that need to be obtained prior to 
final appellate consideration of this matter.  The biopsy 
report from the April 1995 mastectomy, the veteran's 
treatment records from the Boston VAMC between 1995 and May 
1996, and the medical records reflecting her treatment for a 
cyst of the right breast in 1987 are not currently of record.  
The RO should take appropriate steps to obtain that evidence.

The Board notes that issue of service connection for 
residuals of a benign meningioma of the brain due to exposure 
ionizing radiation was denied in an unappealed April 1996 
rating action and again in March 2000.  However, a review of 
the contentions (minimal as they are) with regard to this 
issue shows that the veteran asserts that the meningioma was 
caused by her breast cancer.  She did not claim that the 
meningioma was related to her in-service exposure to ionizing 
radiation.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet.App. 439 (1995).

In view of the fact that additional development of the issue 
of service connection for cancer of the right breast is 
deemed warranted, the Board finds that it would be improper 
to consider the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for residuals of a meningioma of the brain.  

In light of these circumstances, this case is REMANDED to the 
RO for the following development:

1.  The RO should advise the veteran that 
she may submit additional medical 
evidence, to include another statement 
from Dr. DiMartino, that she believes is 
supportive of her contentions.

2.  The RO should request that the 
veteran submit the names and addresses 
for all VA and non-VA medical care 
providers who may possess additional 
records supportive of her service 
connection claim or her claim to reopen.  
After securing any necessary releases, 
the RO should attempt to obtain a copy of 
all indicated records, which are not 
already of record, and permanently 
associate them with the claims file.  In 
so doing, the RO should make a concerted 
effort to obtain the biopsy report from 
the veteran's April 1995 right breast 
mastectomy, the biopsy report from the 
veteran's September 1995 meningioma 
resection, and the veteran's complete 
inpatient and outpatient treatment 
records from the Boston VAMC, Togus VAMC, 
and any other identified VA facility 
since the veteran's service discharge.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and her representative of this 
and request them to provide a copy of the 
outstanding medical records.

4.  Then, the RO should forward the 
veteran's complete claims folder to a 
physician with appropriate expertise to 
determine the extent and etiology of the 
veteran's right breast cancer.  Based 
upon a review of the medical record, the 
examiner should provide an opinion with 
respect to whether it is at least as 
likely as not that the veteran's cancer 
of the right breast was present during 
her active military service or was 
manifested within one-year of her service 
discharge.  If the examiner concludes 
that it is at least as likely as not that 
the veteran's breast cancer was present 
during her active service, the examiner 
should provide an opinion as to whether 
the cancer clearly and unmistakably 
existed prior to service.  If the 
examiner believes that the cancer clearly 
and unmistakably existed prior to active 
duty, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that breast cancer 
underwent a permanent increase in 
severity during active service and if so 
an opinion as to whether the increase 
during the period of active duty was 
clearly and unmistakably due to the 
natural progress of the disease.  The 
rationale for all opinions expressed must 
also be provided.

5.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

7.  The RO should then adjudicate the 
veteran's reopened claim on a de novo 
basis and readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for residuals of a 
meningioma of the brain.  If the RO 
reopens the claim for service connection 
for meningioma of the brain, it should 
undertake any indicated development and 
then adjudicate the reopened claim.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


